DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on November 28, 2022 regarding Application No. 16/606,151.  Applicants amended claims 1 and 3 and previously canceled claims 2 and 4-10.  Claims 1 and 3 are pending.  

The instant application is a Section 371 National Stage Entry of International Application No. PCT/JP2018/014728, filed on April 6, 2018, which claims priority from Japanese Application No. JP 2017-082324, filed on April 18, 2017.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 28, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (October 20, 2022 After Final Consideration Pilot Program 2.0 Request) has been entered.



Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-082324 application filed in Japan on April 18, 2017 has been filed.


Response to Arguments
Applicants’ arguments filed on October 20, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claims 1 and 3, “when the first proximity sensor satisfies a first predetermined condition, the controller always selects the second proximity sensor regardless of an output from the first proximity sensor”, “when the second proximity sensor satisfies a second predetermined condition, the controller always selects the first proximity sensor regardless of an output from the second proximity sensor”, Kano and “always switch between the first/second presence sensors based on an elapsed period of time” (underline emphasis in the original), and other cited references (Remarks, pp. 4-5), the Office respectfully disagrees and submits that Kano teaches the relevant features.  More specifically, figure 5 and paragraphs [0025] and [0041]-[0043] of Kano teach always switching between sensors 11 and 12 when the orientation of the display unit 10 changes.  For example, where a first proximity sensor is selected and a predetermined period of time has elapsed, a second proximity sensor is always selected when the orientation of a display unit changes from horizontal orientation to vertical orientation (Steps S11->S17 to Steps S11->S12->S17->S19).   Also, where the second proximity sensor is selected and a predetermined period of time has elapsed, the first proximity sensor is always selected when the orientation of the display unit changes from vertical orientation to horizontal orientation (Steps S11->S12->S17->S19->S16->S17 to Steps S11->S15).

In response to Applicants’ argument regarding “the above reasons”, cited references, and allowability (Remarks, p. 5), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 3 are taught and/or suggested by the cited references and the motivations to combine the references are as discussed, as discussed above and/or in the rejections below.  Thus, the combination of cited references render the features of newly amended independent claims 1 and 3 obvious and the claims are not allowable.

For the reasons discussed above and in the rejections below, pending claims 1 and 3 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in JP 2014-135668 A (hereinafter Sharp; April 27, 2020 Information Disclosure Statement reference – an original copy and full machine translation was provided by Applicants) in view of Alameh et al. in US 2012/0046906 A1 (hereinafter Alameh), in further view of Kano in US 2015/0192967 A1 (hereinafter Kano).

Regarding claim 1, Sharp teaches:
An electronic device (A; FIGs. 1-3(d) and [0017]) comprising: 
a first proximity sensor (7a; FIG. 2(a), [0018], and [0021]) provided on a first surface (front surface; FIG. 2(a) and [0021]) of the electronic device (FIG. 2(a) and [0021]); 
a second proximity sensor (7b; FIG. 2(b), [0018], and [0021]) provided on a second surface (rear surface; FIG. 2(b) and [0021]) of the electronic device (FIG. 2(b) and [0021]); 
an acceleration sensor (1; FIGs. 1 and 2(b), [0018], and [0021]) configured to determine an orientation of the electronic device ([0018], [0021], [0022], [0025], and [0026]); and 
a controller (5; FIG. 1 and [0017]) configured to select between first gesture detection based on a value output from the first proximity sensor and second gesture detection based on a value output from the second proximity sensor, based on the orientation of the electronic device (FIGs. 4A and 4B and [0024]-[0027]).  
However, it is noted that Sharp does not teach:
said second proximity sensor provided on a second surface of the electronic device is perpendicular to the first surface.
	Alameh teaches:
a second proximity sensor provided on a second surface (e.g., side surface 217; FIG. 2  and [0023]) of an electronic device (201; FIG. 2 and [0023]) perpendicular to a first surface (e.g., front surface 203; FIG. 2 and [0023]) ([0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second proximity sensor taught by Sharp to include: the features taught by Alameh, such that Sharp as modified teaches: the claimed features, in order to determine a side, e.g., left, right, top, or bottom side surface, of an electronic device where motion is detected when placed on a horizontal surface, such as a table (Alameh: see [0016], [0023], and [0024]).
	However, it is noted that Sharp as modified by Alameh, as particularly cited, does not teach:
wherein 
when the first proximity sensor satisfies a first predetermined condition, the controller always selects the second proximity sensor regardless of an output from the first proximity sensor, 
when the second proximity sensor satisfies a second predetermined condition, the controller always selects the first proximity sensor regardless of an output from the second proximity sensor, and 
the first  predetermined condition and the second predetermined condition are an elapse of a predetermined period of time.
	Kano teaches:
wherein 
when a first proximity sensor (11; FIG. 1 and [0042]) satisfies a first predetermined condition (elapse of a predetermined period of time; FIG. 5, element S17 and [0042]), a controller (14 and/or 17; FIG. 1 and [0042]) always selects a second proximity sensor (12; FIG. 1 and [0043]) regardless of an output from the first proximity sensor (where a first proximity sensor is selected and a predetermined period of time has elapsed, a second proximity sensor is always selected when the orientation of a display unit changes from horizontal orientation to vertical orientation; see FIG. 5 (Steps S11->S17 to Steps S11->S12->S17->S19), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor), and [0041]-[0043]), 
when the second proximity sensor satisfies a second predetermined condition (elapse of a predetermined period of time; FIG. 5, element S17 and [0043]), the controller always selects the first proximity sensor regardless of an output from the second proximity sensor (where the second proximity sensor is selected and a predetermined period of time has elapsed, the first proximity sensor is always selected when the orientation of the display unit changes from vertical orientation to horizontal orientation; see FIG. 5 (Steps S11->S12->S17->S19->S16->S17 to Steps S11->S15), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor) and [0041]-[0043]), and 
the first  predetermined condition and the second predetermined condition are an elapse of a predetermined period of time (see FIG. 5, element S17, [0042], and [0043]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Sharp as modified by Alameh to include: the features taught by Kano, such that Sharp as modified teaches: the claimed features, in order to “prevent unnecessary power consumption”.  (Kano: see [0046]).

	Regarding claim 3, Sharp is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 3 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 3 differs from claim 1 above in that the following are recited:
a controller configured to switch between the first proximity sensor and the second proximity sensor,
when the first proximity sensor satisfies a first predetermined condition, the controller always switches to the second proximity sensor regardless of an output from the first proximity sensor, 
when the second proximity sensor satisfies a second predetermined condition, the controller always switches to the first proximity sensor regardless of an output from the second proximity sensor.
	Sharp as modified by Alameh and Kano teaches:
a controller (Sharp: 5; FIG. 1 and [0017]) configured to switch between the first proximity sensor (Sharp: 7a; FIG. 2(a), [0018], and [0021]) and the second proximity sensor (Sharp: 7b; FIG. 2(b), [0018], and [0021]) (Sharp: FIGs. 4A and 4B and [0024]-[0027]),
when the first proximity sensor (Kano: 11; FIG. 1 and [0042]) satisfies a first predetermined condition (Kano: elapse of a predetermined period of time; FIG. 5, element S17 and [0042]), the controller (Kano: 14 and/or 17; FIG. 1 and [0042]) always switches to the second proximity sensor (Kano: 12; FIG. 1 and [0043]) regardless of an output from the first proximity sensor (Kano: where a first proximity sensor is selected and a predetermined period of time has elapsed, a second proximity sensor is always switched to when the orientation of a display unit changes from horizontal orientation to vertical orientation; see FIG. 5 (Steps S11->S17 to Steps S11->S12->S17->S19), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor), and [0041]-[0043]), 
when the second proximity sensor satisfies a second predetermined condition (Kano: elapse of a predetermined period of time; FIG. 5, element S17 and [0043]), the controller always switches to the first proximity sensor regardless of an output from the second proximity sensor (Kano: where the second proximity sensor is selected and a predetermined period of time has elapsed, the first proximity sensor is always switched to when the orientation of the display unit  changes from vertical orientation to horizontal orientation; see FIG. 5 (Steps S11->S12->S17->S19->S16->S17 to Steps S11->S15), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor), and [0041]-[0043]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of Neglur in US 9,594,434 B1:
Abstract: “A computing device having multiple sensors can operate in different modes, wherein each mode causes data captured by different sensors to be transmitted to a processing component for analysis. For example, a computing device includes one or more pairs of image sensors. Each pair can be configured such that the transmit lines of the sensors are selectively connected to a host processor. The transmission of data from the sensors can be coordinated by having a first sensor instruct a second sensor to transmit data to the host processor when the first sensor has completed transmitting its data to the host processor. In another example, a first sensor can transmit captured data to the host processor while the second sensor waits for a certain amount of time before transmitting its data. Once the certain amount of time has elapsed, the second sensor can begin transmitting its data to the host processor.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626